Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference JANG et al. (2018/0279517) discloses “magnetic field shielding sheet and a wireless power transfer module that includes the same are provided. The magnetic field shielding sheet, according to an exemplary embodiment of the present invention, which is applied to a combo-type antenna unit that includes at least two antennas using different frequency bands of magnetic fields, comprises: a first sheet layer that includes a metal component that shields a first frequency band of a magnetic field and concentrates the magnetic field in a designated direction; a second sheet layer that shields a second frequency band of a magnetic field and concentrates the magnetic field in a designated direction; and a micro-piece separation and oxidation preventing member provided on a side surface of the first sheet layer in order to prevent a micro-piece from being separated from the side surface of the first sheet”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a 
portion is configured to mate with the top portion to form an internal cavity; an antenna disposed within the internal cavity and comprising an antenna element and a conductive antenna body coupled to a bottom surface of the antenna element, the antenna having an opening disposed at the center of the antenna and defined by an inner edge of the antenna; and a wireless charging receiver system disposed within the internal cavity and comprising a primary coil and a secondary coil independently operable from the primary coil, wherein the primary coil and the secondary coil are both positioned within the opening of the antenna.

With respect to independent claim 9, the closest prior art reference JANG et al. (2018/0279517) discloses “magnetic field shielding sheet and a wireless power transfer module that includes the same are provided. The magnetic field shielding sheet, according to an exemplary embodiment of the present invention, which is applied to a combo-type antenna unit that includes at least two antennas using different frequency bands of magnetic fields, comprises: a first sheet layer that includes a metal component that shields a first frequency band of a magnetic field and concentrates the magnetic field in a designated direction; a second sheet layer that shields a second frequency band of a magnetic field and concentrates the 
With respect to independent claim 15, the closest prior art reference JANG et al. (2018/0279517) discloses “magnetic field shielding sheet and a wireless power transfer module that includes the same are provided. The magnetic field shielding sheet, according to an exemplary embodiment of the present invention, which is applied to a combo-type antenna unit that includes at least two antennas using different frequency bands of magnetic fields, comprises: a first sheet layer that includes a metal component that shields a first frequency band of a magnetic field and concentrates the magnetic field in a designated direction; a second sheet layer that shields a second frequency band of a magnetic field and concentrates the magnetic field in a designated direction; and a micro-piece separation and oxidation preventing member provided on a side surface of the first sheet layer in order to prevent a micro-piece from being separated from the side surface of the first sheet”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a wireless charging system, comprising: a first wireless charging transmitter comprising: a first housing having a first charging surface; and at least one first transmitter coil formed of a plurality of turns of stranded wire disposed within the first housing and below the first charging surface, the at least one first transmitter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836